DETAILED ACTION
Claims 1 through 20 originally filed 30 September 2020. Claims 1 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).

The disclosure erroneously identifies reference character "44" with the "gain medium" on ¶60 of the original disclosure despite this feature otherwise having a different reference character and this reference character not being used in the drawings. This is considered a typographical error.

The disclosure erroneously identifies reference character "308" with the "DBR section" on ¶45 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The disclosure erroneously identifies reference character "410" with the "gain medium" on ¶55 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The disclosure erroneously identifies reference character "454" with the "dry etched holes" on ¶62 of the original disclosure despite this feature otherwise having a different reference character and this reference character referring to a different feature. This is considered a typographical error.

The disclosure erroneously identifies reference character "460" with the "first anode", "second anode", and "third anode" on ¶65 of the original disclosure despite the drawings only showing one example of this feature and despite the separate discussion of these features requiring separate reference characters to properly describe the features.

The disclosure erroneously identifies reference character "462" with the "first cathode", "second cathode", and "third cathode" on ¶65 of the original disclosure despite the drawings only showing one example of this feature and despite the separate discussion of these features requiring separate reference characters to properly describe the features.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 through 4 and 17 through 20 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, this claim uses the term "current blocking layer." Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "current blocking layer" in this claim is used by the claim to mean "a layer that can conduct current," as demonstrated by dependent claim 4, while the accepted meaning is "a layer that blocks current." The term is indefinite because the specification does not clearly redefine the term. For the remainder of this action, the term "current blocking layer" will be interpreted to simply refer to a layer without imposing any particular requirement on conductivity.

Regarding claim 17, this claim uses the term "current blocking layer" similar to claim 2 above. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, this claim will also be interpreted as noted above regarding claim 2.

Regarding claims 3, 4, and 18 through 20, each of these claims depend properly from one of claims 2 and 17 and inherit all limitations thereof. As such, these claims are also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For the remainder of this action, these claims will also be interpreted as noted above regarding respective parent claims 2 and 17.

Claim 19 rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a "single structural similarity" and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of "Wherein at least one of: depositing the first cladding layer on the sacrificial layer includes depositing the first cladding layer with a thickness in a range from 0.05-0.15 micrometers on the sacrificial layer, or depositing the second cladding layer on the gain medium layer includes depositing the second cladding layer with a thickness in a range from 0.05-0.15 micrometers on the gain medium layer" is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The alternatives do not share a single structural similarity because the alternatives do not belong to the same art recognized class. Specifically, the alternate fabrication of the different layers to the noted thicknesses is not an art-recognized class because there is no expectation that the same effect would be achieved in the event one configuration is substituted for the other.

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 16 rejected under 35 U.S.C. 103 as being unpatentable over Kato (US Pub. 2010/0272133) in view of Sugitatsu et al. (Sugitatsu, US Pub. 2005/0029536).

Regarding claim 1, Kato discloses, "A substrate" (p. [0075] and Fig. 1, pt. 24).  "A first cladding" (p. [0075] and Fig. 1, pts. 22 and 24).  "A gain medium disposed on the first cladding" (p. [0068] and Fig. 1, pts. 22 and 33).  "A second cladding disposed on the gain medium opposite the first cladding" (p. [0074] and Fig. 1, pts. 23 and 33).  Kato does not explicitly disclose, "[The first cladding] spaced apart from the substrate by an air gap."  "[The gain medium disposed] opposite the air gap."  "A plurality of supports coupled to each of the substrate, the first cladding, the gain medium, and the second cladding to retain the first cladding, the gain medium, and the second cladding spaced apart from the substrate."  Sugitatsu discloses, "[The first cladding] spaced apart from the substrate by an air gap" (p. [0036] and Fig. 3G, pts. 2, 5, and 6).  "[The gain medium disposed] opposite the air gap" (p. [0026] and Fig. 1B, pts. 1, 5, and 6).  "A plurality of supports coupled to each of the substrate, the first cladding, the gain medium, and the second cladding to retain the first cladding, the gain medium, and the second cladding spaced apart from the substrate" (Fig. 1B, pts. 4, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with the teachings of Sugitatsu.  In view of the teachings of Kato regarding an edge emitting laser device, the additional inclusion of an air gap beneath the laser section and the alternate configuration of the device to use lateral current injection as taught by Sugitatsu would enhance the teachings of Kato by providing additional optical confinement in the vertical direction and by providing a mechanism for energizing the active region despite the presence of an airgap below the active region.
The combination of Kato and Sugitatsu does not explicitly disclose, "Wherein a thickness of the first cladding in a vertical direction is in a range from 0.05-0.15 micrometers."  "Wherein a thickness of the second cladding in the vertical direction is in a range from 0.05-0.15 micrometers."  The examiner takes Official Notice of the fact that it was known in the art to adjust the thickness of cladding layers within a semiconductor device so as to achieve a small size while also achieving a desired level of confinement. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the cladding layers within the noted range so as to ensure a small size while also maintaining sufficient optical confinement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 2, Kato does not explicitly disclose, "A first current blocking structure positioned laterally adjacent to a first side of the first cladding, the gain medium, and the second cladding."  "A second current blocking structure positioned laterally adjacent to a second side of the first cladding, the gain medium, and the second cladding."  Sugitatsu discloses, "A first current blocking structure positioned laterally adjacent to a first side of the first cladding, the gain medium, and the second cladding" (p. [0027] and Fig. 1B, pt. 1p, where p-type region 1p corresponds to the first current blocking structure).  "A second current blocking structure positioned laterally adjacent to a second side of the first cladding, the gain medium, and the second cladding" (p. [0027] and Fig. 1B, pt. 1n, where n-type region 1n corresponds to the first current blocking structure).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with the teachings of Sugitatsu for the reasons provided above regarding claim 1.  

Regarding claim 3, Kato does not explicitly disclose, "Wherein the plurality of supports are integrally formed in the first and second current blocking structures."  Sugitatsu discloses, "Wherein the plurality of supports are integrally formed in the first and second current blocking structures" (Fig. 1B, pts. 4, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with the teachings of Sugitatsu for the reasons provided above regarding claim 1.  

Regarding claim 4, Kato does not explicitly disclose, "An anode formed on the first current blocking structure and a cathode formed on the second current blocking structure to laterally inject current through the gain medium."  Sugitatsu discloses, "An anode formed on the first current blocking structure and a cathode formed on the second current blocking structure to laterally inject current through the gain medium" (p. [0027] and Fig. 1B, pts. 1p and 1n).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with the teachings of Sugitatsu for the reasons provided above regarding claim 1.  

Regarding claim 5, Kato discloses, "Wherein the first cladding, the gain medium, and the second cladding form a waveguide" (p. [0045] and Fig. 1, pts. 12, 22, and 23).  "The waveguide includes an active section" (p. [0068] and Fig. 1, pts. 12 and 33).  "A passive section inline with the active section" (p. [0068] and Fig. 1, pts. 12 and 34).  "A low reflection (LR) mirror formed at a front of the passive section" (p. [0068] and Fig. 1, pt. 61a).  

Regarding claim 6, Kato discloses, "Wherein the active section includes a distributed feedback (DFB) grating" (p. [0044] and Fig. 1, pts. 12, 31a, and 33).  

Regarding claim 7, Kato discloses, "Wherein the waveguide further includes a distributed Bragg reflector (DBR) section inline with and behind the active section" (p. [0055] and Fig. 1, pts. 12 and 32a).  

Regarding claim 8, the combination of Kato and Sugitatsu does not explicitly disclose, "Wherein the LR mirror has a reflectivity of 15% or less."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the reflectivity of the low reflectivity layer within the noted range so as to ensure a desired degree of transmission and feedback, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9, the combination of Kato and Sugitatsu does not explicitly disclose, "Wherein the LR mirror has a reflectivity in a range from 3% to 8%."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the reflectivity of the low reflectivity layer within the noted range so as to ensure a desired degree of transmission and feedback, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, the combination of Kato and Sugitatsu does not explicitly disclose, "Wherein a thickness of the air gap between the substrate and the first cladding is at least 0.3 micrometers."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the airgap within the noted range so as to prevent undesired coupling with the substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 11, Kato discloses, "A substrate" (p. [0075] and Fig. 1, pt. 24).  "A waveguide" (p. [0045] and Fig. 1, pt. 10).  "Wherein the waveguide includes a distributed feedback (DFB) active section" (p. [0044] and Fig. 1, pts. 12, 31a, and 33).  "A passive section inline with the DFB active section" (p. [0068] and Fig. 1, pts. 12 and 34).  "A distributed Bragg reflector (DBR) section inline with the DFB active section" (p. [0055] and Fig. 1, pts. 12 and 32a).  "The DFB active section positioned between the passive section and the DBR section" (p. [0043], [0054], and Fig. 1, pts. 31a, 32a, and 33, where at least one DFB gain medium 33 is between DBR regions defined by 32a and at least one passive section 34).  "A low reflection (LR) mirror formed at a front of the passive section of the waveguide" (p. [0068] and Fig. 1, pt. 61a).  Kato does not explicitly disclose, "[The waveguide] spaced apart from the substrate by an air gap."  Sugitatsu discloses, "[The waveguide] spaced apart from the substrate by an air gap" (p. [0036] and Fig. 3G, pts. 2, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with the teachings of Sugitatsu for the reasons provided above regarding claim 1.  

Regarding claim 12, the combination of Kato and Sugitatsu does not explicitly disclose, "Wherein the LR mirror has a reflectivity in a range from 3% to 8%."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the reflectivity of the low reflectivity layer within the noted range so as to ensure a desired degree of transmission and feedback, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 13, Kato discloses, "Wherein the waveguide includes, in each of the DFB active section, the passive section, and the DBR section: a first cladding" (p. [0075] and Fig. 1, pts. 22 and 24).  "A gain medium disposed on the first cladding" (p. [0068] and Fig. 1, pts. 22 and 33).  "A second cladding disposed on the gain medium opposite the first cladding" (p. [0074] and Fig. 1, pts. 23 and 33).  Kato does not explicitly disclose, "[The first cladding] spaced apart from the substrate by the air gap."  "[The gain medium disposed] opposite the air gap."  Sugitatsu discloses, "[The first cladding] spaced apart from the substrate by the air gap" (p. [0036] and Fig. 3G, pts. 2, 5, and 6).  "[The gain medium disposed] opposite the air gap" (p. [0026] and Fig. 1B, pts. 1, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with the teachings of Sugitatsu for the reasons provided above regarding claim 1.  

Regarding claim 14, the combination of Kato and Sugitatsu does not explicitly disclose, "Wherein a thickness of the first cladding in a vertical direction is in a range from 0.05-0.15 micrometers."  "A thickness of the second cladding in the vertical direction is in a range from 0.05-0.15 micrometers."  The examiner takes Official Notice of the fact that it was known in the art to adjust the thickness of cladding layers within a semiconductor device so as to achieve a small size while also achieving a desired level of confinement. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the cladding layers within the noted range so as to ensure a small size while also maintaining sufficient optical confinement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, Kato does not explicitly disclose, "A plurality of supports coupled to each of the substrate and the waveguide to support the waveguide spaced apart from the substrate."  Sugitatsu discloses, "A plurality of supports coupled to each of the substrate and the waveguide to support the waveguide spaced apart from the substrate" (Fig. 1B, pts. 4, 5, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with the teachings of Sugitatsu for the reasons provided above regarding claim 1.  

Regarding claim 16, the combination of Kato and Sugitatsu does not explicitly disclose, "Wherein a thickness of the air gap between the substrate and the waveguide is at least 0.3 micrometers."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the airgap within the noted range so as to prevent interference undesired coupling with substrate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 17 through 20 rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sugitatsu and further in view of Matsui et al. (Matsui, US Pub. 2009/0041073).

Regarding claim 17, Kato discloses, "The waveguide including first and second claddings and a gain medium positioned between the first and second claddings" (p. [0044] and Fig. 1, pts. 12, 31a, and 33).  Kato does not explicitly disclose, "Forming a waveguide on the sacrificial layer."  "Forming a first current blocking structure laterally adjacent to a first side of the waveguide."  "Forming a second current blocking structure laterally adjacent to a second side of the waveguide that is opposite the first side of the waveguide."  "Forming an air gap between the substrate and the waveguide by selectively etching the sacrificial layer."  "[The etching performed] through holes that pass through a corresponding one of the first and second current blocking structures to the sacrificial layer."  Sugitatsu discloses, "Forming a waveguide on the sacrificial layer" (p. [0031] and Fig. 3A, pts. 2 and 5, where layer 2 is formed atop the portion of substrate 5 that serves as a sacrificial layer).  "Forming a first current blocking structure laterally adjacent to a first side of the waveguide" (p. [0027] and Fig. 1B, pt. 1p, where p-type region 1p corresponds to the first current blocking structure).  "Forming a second current blocking structure laterally adjacent to a second side of the waveguide that is opposite the first side of the waveguide" (p. [0027] and Fig. 1B, pt. 1n, where n-type region 1n corresponds to the first current blocking structure).  "Forming an air gap between the substrate and the waveguide by selectively etching the sacrificial layer" (p. [0036] and Fig. 3G, pts. 2, 5, and 6).  "[The etching performed] through holes that pass through a corresponding one of the first and second current blocking structures to the sacrificial layer" (p. [0035] and Fig. 3F, pts. 1p, 1n, and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with the teachings of Sugitatsu for the reasons provided above regarding claim 1.  
The combination of Kato and Sugitatsu does not explicitly disclose, "Depositing a sacrificial layer on a substrate."  Matsui discloses, "Depositing a sacrificial layer on a substrate" (p. [0041] and Fig. 5A, pts. 70 and 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kato and Sugitatsu with the teachings of Matsui.  In view of the teachings of Kato regarding an edge emitting laser and the teachings of Sugitatsu regarding the provision of a laser atop an airgap, the alternate technique of forming the airgap through the use of a separately fabricated sacrificial layer as well as the additional inclusion of purpose built layers lateral to the active region as taught by Matsui would enhance the teachings of Kato and Sugitatsu by allowing the size of the airgap to be more finely controlled and by preventing undesirable interactions in the active region due to the etching step involved in making the airgap.

Regarding claim 18, Kato discloses, "Depositing a gain medium layer that includes the gain medium on the first cladding layer" (p. [0068] and Fig. 1, pts. 22 and 33).  "Depositing a second cladding layer that includes the second cladding on the gain medium layer" (p. [0074] and Fig. 1, pts. 23 and 33).  Kato does not explicitly disclose, "Wherein forming the waveguide on the sacrificial layer includes depositing a first cladding layer that includes the first cladding on the sacrificial layer."  Sugitatsu discloses, "Wherein forming the waveguide on the sacrificial layer includes depositing a first cladding layer that includes the first cladding on the sacrificial layer" (p. [0031] and Fig. 3A, pts. 2 and 5, where layer 2 is formed atop the portion of substrate 5 that serves as a sacrificial layer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kato with the teachings of Sugitatsu for the reasons provided above regarding claim 1.  

Regarding claim 19, the combination of Kato, Sugitatsu, and Matsui does not explicitly disclose, "Wherein at least one of: depositing the first cladding layer on the sacrificial layer includes depositing the first cladding layer with a thickness in a range from 0.05-0.15 micrometers on the sacrificial layer, or depositing the second cladding layer on the gain medium layer includes depositing the second cladding layer with a thickness in a range from 0.05-0.15 micrometers on the gain medium layer."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the cladding layers within the noted range so as to ensure a small size while also maintaining sufficient optical confinement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, the combination of Kato and Sugitatsu does not explicitly disclose, "Dry etching the holes vertically through the corresponding one of the first and second current blocking structures to the sacrificial layer to intersect material of the sacrificial layer without intersecting material of the gain medium."  Matsui discloses, "Dry etching the holes vertically through the corresponding one of the first and second current blocking structures to the sacrificial layer to intersect material of the sacrificial layer without intersecting material of the gain medium" (p. [0045] and Figs. 5F and 5G, pts. 90, 92a, and 92b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Kato and Sugitatsu with the teachings of Matsui for the reasons provided above regarding claim 17.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (Chen, US Pub. 2014/0321488) is cited for teaching a segmented edge emitting laser in which an airgap beneath at least one section is included.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828